On the 6th day of March, 1937, Hon. C. E. Brazil, judge of the district court of Angelina county, entered his order in this case refusing to dissolve a temporary writ of injunction theretofore granted by him, restraining the enforcement of a judgment recovered by appellant, Alexander Film Company, against appellee, Joe Tilley, in justice court. From that order appellant attempted to appeal to this court, but did not file its transcript in this court until the 15th day of April.
We sustain appellee's motion to dismiss the appeal; the transcript was filed too late to confer jurisdiction upon this court. Article 4662, R.S. 1925; McFaddin v. Neches Canal Company, Tex. Civ. App. 278 S.W. 931; 3 Tex.J. 732, 733, and the many authorities therein cited.
Appeal dismissed.